OPINION
DOUGLAS, Judge.
This is a post-conviction habeas corpus proceeding under Article 11.07, V.A.C.C.P.
Petitioner challenges his conviction for the offense of murder where he was assessed punishment at twenty years because he had been convicted for robbery by firearms growing out of the same transaction where he was assessed twenty years. The sentences ran concurrently. He contends that he should not have been convicted for the second offense because his first conviction constituted jeopardy.
The hearing court found that the victim in both offenses was Thomas E. Terry and no circumstances that interrupted the continuous nature of the assault. The court concluded that the robbery conviction, Cause No. C73-12605-IM, is valid and the conviction for murder in Cause No. C73-12604-IM is void.
Upon the hearing court’s finding, we conclude that the murder conviction must be set aside. See Ex parte Hilliard, 538 S.W.2d 135 (Tex.Cr.App., decided July 7, 1976); and Ex parte Jewel, 535 S.W.2d 362 (Tex.Cr.App.1976). Cf. Ex parte Caldwell, 537 S.W.2d 265 (Tex.Cr.App.1976).
It is so ordered.